DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 8-13, 20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 8 recites the phrase “one to eight human milk oligosaccharides (HMOs) selected from: fucosylated HMOs 2'-fucosyllactose (2'-FL), 3-fucosyllactose (3-FL), difucosyllactose (DFL), non-fucosylated HMO selected from lacto-N-tetraose (LNT) and lacto-N-neotetraose (LNnT)”. However, the claim is indefinite since it recites one to eight human milk oligosaccharides (HMOs) but only list a total of five human milk oligosaccharides (HMOs).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,881,674 B2 in view of Dekany et al. (WO 2013185780 A1).  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 10,881,674 B2 are drawn a method comprising: administering to a non-infant patient having an obesity-related metabolic disorder and being diagnosable with one or more of obesity, obesity-induced pre-diabetes, and obesity-induced type 2 diabetes, a product consisting of an effective amount of one or more neutral human milk oligosaccharides (HMOs) comprising at least one fucosylated HMO selected from 2'-fucosyllactose (2'-FL), 3-fucosyllactose (3-FL), and difucosyllactose (DFL), and at least one non-fucosylated HMO selected from lacto-N-tetraose (LNT) and lacto-N-neotetraose (LNnT), wherein the one or more neutral HMOs are administered in an amount effective to: increase a relative abundance of Bifidobacterium adolescentis in the non-infant patient; and improve in the non-infant patient at least one condition selected from increased insulin sensitivity, reduced insulin resistance, improved gut barrier function, and reduction of metabolic inflammation. 
The claims of the instant application are drawn to a method comprising: selecting a non-infant patient having an obesity-related metabolic disorder and being diagnosable with one or more of obesity, obesity-induced pre-diabetes, and obesity-induced type 2 diabetes; selecting an effective amount of one or more human milk oligosaccharides (HMOs) selected from: fucosylated HMOs 2'-fucosyllactose (2'-FL), 3-fucosyllactose (3-FL), difucosyllactose (DFL), and lacto-N-fucopentaose I (LNFP-I); non-fucosylated HMOs lacto-N-tetraose (LNT), lacto-N-
neotetraose (LNnT), 3',6-disialyllacto-N-tetraose (DSLNT), 6’-sialyllactose (6'-SL), and 3'-
sialyllactose (3'-SL); and mixtures thereof; increasing the relative abundance of Bifidobacterium adolescentis in the non-infant patient by administering the selected effective amount of the selected one or more HMOs; and improving in the non-infant patient at least one condition selected from increased insulin sensitivity, reduced insulin resistance, improved gut barrier function, and reduction of metabolic inflammation. The claims of the instant application not only recite the administration of the same HMOs that are used or administered in the patent but also recite the administration of the additional fucosylated HMO and non- fucosylated HMOs 3',6-disialyllacto-N-tetraose (DSLNT), 6’-sialyllactose (6'-SL), or 3'-sialyllactose (3'-SL) or mixtures thereof that are not recited in the patent but which have the same effect of treating a non-infant patient having an obesity-related metabolic disorder.  
However, Dekany et al. disclose the HMOs lacto-N-fucopentaose I (LNFP-I), 3',6-disialyllacto-N-tetraose (DSLNT), 6’-sialyllactose (6'-SL) and 3'-sialyllactose (3'-SL). Thus, it is obvious to also expect that the fucosylated and non- fucosylated HMOs disclosed by Dekany et al. would have the same effect or utility as the HMOs recited in the patent, and to use them to treat a non-infant patient having an obesity-related metabolic disorder, especially since the claims of the patent disclose or suggest that fucosylated and non- fucosylated HMOs can be used or administered. Thus, the instant claims 1-20 are seen to be obvious over claims 1-12 of U.S. Patent No. 10,881,674 B2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623